  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20           Page 1 of 26 PageID 6




Case Information

DC-20-15725 | LARDWEANOR JENNINGS vs. DALLAS HOUSING AUTHORITY

Case Number                    Court                             Judicial Oﬃcer
DC-20-15725                    192nd District Court              SMITH, CRAIG
File Date                      Case Type                         Case Status
10/19/2020                     EMPLOYMENT                        OPEN




Party

PLAINTIFF                                                        Active Attorneys 
JENNINGS, LARDWEANOR                                             Lead Attorney
                                                                 EDWARDS, CONSWELLA
Address
                                                                 Retained
1201 N. WATSON ROAD
SUITE 147
ARLINGTON TX 76006




DEFENDANT                                                        Active Attorneys 
DALLAS HOUSING AUTHORITY                                         Lead Attorney
                                                                 BRIGHT, GERALD
Address
                                                                 Retained
BY SERVING ITS REGISTERED AGENT, TROY BROUSSARD
3939 NORTH HAMPTON ROAD
DALLAS TX 75212




Events and Hearings

                                      EXHIBIT 1
 Case   3:20-cv-03462-M
 10/19/2020                  Document
            NEW CASE FILED (OCA) - CIVIL 1-2 Filed 11/20/20   Page 2 of 26 PageID 7

 10/19/2020 ORIGINAL PETITION 


 ORIGINAL PETITION


 10/19/2020 ISSUE CITATION 


 CITATION - DALLAS HOUSING AUTHORITY - ESERVE


 10/20/2020 CITATION 


 Unserved

 Anticipated Server
 ESERVE

 Anticipated Method
 Comment
 DALLAS HOUSING AUTHORITY


 11/13/2020 ORIGINAL ANSWER - GENERAL DENIAL 


 ORIGINAL ANSWER


 11/17/2020 ORDER - PRETRIAL 


 ORDER - PRETRIAL

   Comment
   NON-JURY


 11/08/2021 Non Jury Trial 


 192nd Cover Letter

 192nd Cover Letter

 Judicial Oﬃcer
 SMITH, CRAIG

 Hearing Time
 9:00 AM




Financial
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20        Page 3 of 26 PageID 8
JENNINGS, LARDWEANOR
     Total Financial Assessment                                           $300.00
     Total Payments and Credits                                           $300.00


 10/19/2020    Transaction                                               $300.00
               Assessment

 10/19/2020    CREDIT CARD -        Receipt # 65863-   JENNINGS,        ($300.00)
               TEXFILE (DC)         2020-DCLK          LARDWEANOR




Documents


  ORIGINAL PETITION

  CITATION - DALLAS HOUSING AUTHORITY - ESERVE

  ORIGINAL ANSWER
  192nd Cover Letter

  192nd Cover Letter

  ORDER - PRETRIAL
                                                                                                                                                           FILED
1   CIT   ESERVE                                                                                                                             10/19/2020 12:00   AM
                                                                                                                                                   FELICIA PITRE
                 Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                                    Page 4 of 26 PageID 9                       DISTRICT CLERK
                                                                                                                                             DALLAS  00., TEXAS
                                                                                                                                      Belinda Hernandez DEPUTY
                                                                 DC-20-15725
                                                         N0.

                                                                                              IN   THE DISTRICT COURT 0F
          LARDWEANOR JENNINGS
                                                                            g
          Plaintiff,                                                        §
                                                                            §
          VS -
                                                                                              DALLAS C0UNTY,TEXAS
                                                                            §
          DALLAS HOUSING                                                    §
          AUTHORITY,
                                                                            g
          Defendant                                                                        K-192ND
                                                                                             ______ JUDICIAL DISTRICT
                                                                            §




                                                 PLAINTIFF'S ORIGINAL PETITION

                      Plaintiff,    LARDWEANOR JENNINGS, complains 0f Dallas Housing Authority (aka
          DHA), Defendant, and              for cause of action shows:


                                               DISCOVERY CONTROL PLAN LEVEL

                                                                            I.



                      Plaintiff intends that discovery         be conducted under Discovery Level 2 as speciﬁed                 in   Texas

          Rule of Civil Procedure 190.2. The following discovery was served upon Defendant with the

          Plaintiff s Original Petition:



                                  Plaintiffs   Request   for Disclosure




                                                         PARTIES AND SERVICE

                 1.   Plaintiff    Lardweanor Jennings,         is   an individual        who resides   in Dallas County,     Texas

                      and   is   a former   employee of Dallas Housing Authority, the Defendant.


                      2.          The   last three digits   of the   driver’s license    number of Lardweanor Jennings are 676.

          The last three         digits ofthe social security        number for Lardweanor Jennings are 232.

                      3.          Defendant Dallas Housing Authority             is   a municipal government   unit,   and   may be   served




          Plaintiff’s Original Petition                                                                                              Page    1


                                                                 EXHIBIT 2
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                     Page 5 of 26 PageID 10
:

with process through its president, Troy Broussard, at 3939 North Hampton Road, Dallas, Texas 75212 or
wherever he may be found or Defendant Dallas Housing Authority is a municipal government unit, and
may be served with process by serving Letetia Patin, General Counsel in its legal department.

                                  JURISDICTION AND VENUE

         5.      The subject matter in controversy is within the jurisdictional limits of this court.

         6.      This court has jurisdiction over the parties because Defendant is a Texas

         Municipality.


         7.      Venue in Dallas County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.


         8.      Damages sought by this suit are within the jurisdictional limits of this Court.

Plaintiff seeks monetary relief of more than $100,000 but not more than $1,000.000. Pursuant to

Rule 47, Plaintiff states that the maximum amount claimed by this suit consists of the combined

amount of her backpay, front-pay, exemplary, consequential and compensatory damages of up to

$275,000, and her attorney’s fees and expenses.

                                       NATURE OF ACTION

        9.        This is an action under Chapter 21 of the Texas Labor Code Section 21.001 et. seq.

Texas Labor Code, as amended, to correct unlawful employment practices on the basis of disability,

age, race, retaliation, wrongful termination, hostile work environment and sex.

                                   CONDITIONS PRECEDENT

        10.     Prior to the institution of this lawsuit Plaintiff filed a charge with the Equal

Employment Opportunity Commission on February 15, 2019. All conditions precedent to the




Plaintiff’s Original Petition                                                                   Page 2
      Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                 Page 6 of 26 PageID 11
:

institution of this lawsuit has been fulfilled. On August 03, 2020 Plaintiff received he Notice of

Right to Sue. This suit is brought within two years of the date the complaint relating to the action

was occurred and within 90 days of receipt of the right to sue letter.

                                                FACTS

            10.    Plaintiff is an African American female who was employed by Defendant from

    January 5, 2009 to October 19, 2018 as a Resident Services Coordinator for one of Defendant’s

    housing projects.


            11.    On April 9, 2018 Plaintiff was placed on disability by her physician and she went

    out on Federal Medical Leave. Plaintiff worked at Forest Green Manor as an assistant property

    manager, along beside the property manager Aretha Beckett. According to DHA policy Plaintiff

    was required to use her PTO time before she used her FMLA leave. Plaintiff’s physicians

    submitted to Defendant Plaintiff’s medical certification as required by Defendant.


            12.    However, on July 19, 2018 Rachel Pollard, who was employed by Defendant as

    the new AMP Supervisor held a meeting at Lakeland Manor with the staff. Plaintiff was not in

    attendance. Ms. Pollard was Plaintiff’s supervisor and, although Plaintiff had never had the

    opportunity to meet Ms. Pollard in person, Plaintiff knew of Ms. Pollard, from a prior incidence

    involving a harassment claim that Plaintiff filed against Ms. Pollard’s friend Sandra Davis. As

    result of Plaintiff’s harassment complaint Ms. Davis was terminated from employment by

    Defendant.


            13.    After the meeting, Defendant met with employees LaTonya Smith, Aretha

    Beckett, Kawanda Gray and David (Temp employee) in her office. It was at this meeting that

    Defendant’s employee Ms. Pollard, threatened Plaintiff with termination if she did not show up



Plaintiff’s Original Petition                                                                Page 3
      Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                Page 7 of 26 PageID 12
:

    to work on August 1, 2018 indicating “if Cheree’ is not back by August 1st ; then August 2nd she

    would be terminated’. This conversation was held directly between Ms. Beckett with Ms. Smith

    overhearing the conversation. and was relayed to Plaintiff by both Ms. Beckett and Ms. Smith.


            14.    On July 22, 2018, Plaintiff filed a Harassment Complaint against Rachel Pollard

    AMP Supervisor of Housing Operations.


            15.   A little under three (3) months later, on October 19, 2018 Plaintiff received a

    letter from Dallas Housing Authority indicating that DHA was terminating her because DHA’s

    policy on the Length of Leave of Absence reads:


            Except as otherwise return to work 6 months required by law, any leave of absence

            for any reason may not last more than 6 months. If an employee does not return to

            work 6 months after the start of any leave of absence, his/her employment will

            automatically terminate.


            Base on the Length of Any Leave of Absence policy, your employment with the

            DHA is being terminated effective October 19, 2018.


                                          RETALIATION

           20.    Defendant, by and through Defendant's agents, intentionally engaged in unlawful

employment practices of retaliation against Plaintiff because of Plaintiff’s reporting to DHA

Human Resources on or about July 22, 2018, her concerns regarding the Defendant’s employee

Rachel Pollack engagement in threat of retaliation of her, in violation of the Civil Rights Acts of

1964 and Texas Labor Code which prohibited retaliation against employees. Plaintiff would show

that Defendant retaliated against her on the basis of Plaintiff’s prior harassment complaint.

Further that this threat to terminate Plaintiff was made while during the time Plaintiff was out



Plaintiff’s Original Petition                                                                Page 4
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                      Page 8 of 26 PageID 13
:

on Short Term Disability.



                                  DISABILITY DISCRIMINATION

          20.   Defendant, Dallas Housing Authority, by and through Defendant's agents, intentionally

engaged in unlawful employment practices involving discrimination against Plaintiff because of her

disability.


          24.   Both the Americans Disability Act and Section 503 of the Rehabilitation Act of

1973 covers persons with a wide range of physical impairments that substantially limit or restrict

a major life activity such as hearing, seeing, speaking, walking, breathing, performing manual

tasks, caring for one's self, learning, or working.

          25. Defendant, Dallas Housing Authority, by and through Defendant's agents

discriminated against Plaintiff on the basis of disability with malice or with reckless indifference to the

state-protected rights of Plaintiff.


                                       WRONGFUL TERMINATION

          26.   Defendant, Dallas Housing Authority by and through Defendant's agent, intentionally

engaged in unlawful employment practices involving termination of Plaintiff because of her

disability.


          27.   Defendant, Dallas Housing Authority, by and through Defendant's agent,

intentionally and wrongfully terminated Plaintiff in connection with the compensation, terms, conditions

and privileges of employment that deprived or tend to deprive her of any employment opportunity or

adversely affect her status because of Plaintiff’s disability in violation of the Texas Labor Code.

          28.   Defendant’s employee deliberately, malicious and wrongfully terminated Plaintiff’s

employment under the pre-text of termination due to enforcement of DHA’s Length of Any Leave



Plaintiff’s Original Petition                                                                         Page 5
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                     Page 9 of 26 PageID 14
:

of Absence policy. This was in violation of federal and state laws.

          Further, in violation of the American with Disability Act, Defendant failed to offer

Plaintiff any reasonable accommodation for return to work prior to terminating Plaintiff. Title I of

the ADA requires an employer to provide reasonable accommodation to qualified individuals

with disabilities who are employees or applicants for employment, except when such

accommodation would cause an undue hardship.

          DHA engaged in retaliation with enforcement of its “no-fault" leave policy, under

which employees are automatically terminated after they have been on leave for a certain period

of time, to an employee with a disability who needs leave beyond the set period.

          29.   Plaintiff alleges that Defendant, DHA, by and through Defendant's agent wrongfully

terminated Plaintiff with malice or with reckless indifference to the state and federally protected rights

of Plaintiff.

                                               DAMAGES

         40.    Plaintiff sustained the following damages as a result of the actions and/or omissions
of Defendant described hereinabove:

                 a.      All reasonable and necessary Attorney's fees incurred by or on behalf of
                 Plaintiff, including all fees necessary in the event of an appeal of this cause to the
                 Court of Appeals and the Supreme Court of Texas. As the Court deems equitable
                 and just as provided by the Texas Labor Code section 21.259.

                 b.      All conditions precedent have been performed or have occurred. Back pay
                 from the date that Plaintiff was denied equal pay for equal work and interest on the back
                 pay in an amount to compensate Plaintiff as the Court deems equitable and just as
                 provided by the Texas Labor Code section 21.258:
                 c.      All reasonable and necessary costs incurred in pursuit of this suit:

                 d.      Emotional pain:

                 e.      Expert fees as the court deems appropriate:

                 f.      Front pay in an amount the Court deems equitable and just to make



Plaintiff’s Original Petition                                                                      Page 6
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                        Page 10 of 26 PageID 15
:

                Plaintiff whole:

                g.      Inconvenience:

                h.      Pre and Post judgment interest:

                i.      Lo s s o f e n j o ym e n t o f l i f e :
                j.      M e n t a l a n gu i s h i n t h e p a s t :

                k.      M ent al an gui s h i n t he fut ure:

                l.      Reasonable medical care and expenses in the past. These expenses
                were incurred by Plaintiff and such charges are reasonable and were usual and
                customary charges for such services in Dallas County, Texas:

                m.       Reasonable and necessary medical care and expenses which will in
                all reasonable probability be incurred in the future;

                n.     Los s of earni n gs i n t he pas t :

                o.     Loss of earning capacity which will, in all probability, be incurred in the
               future;

                p.     All taxes and interest in settlement of this suit, and

                q.     Loss of benefits.


                                       EXEMPLARY DAMAGES
44. Plaintiff would further show that the acts and omissions of Defendant complained of

herein were committed with malice or reckless indifference to the state-protected rights of the

Plaintiff. In order to punish said Defendant for engaging in unlawful business practices and to

deter such actions and/or omissions in the future. Plaintiff also seeks recovery from Defendant

fur exemplary damages as provided by Section 21.2585 of the Texas Labor Code.


                                                 PRAYER

       WHEREFORE,          PREMISES           CONSIDERED,              Plaintiff,   Lardweanor   Jennings



Plaintiff’s Original Petition                                                                     Page 7
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                   Page 11 of 26 PageID 16
:

respectful1y prays that the Defendant be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendant for damages in an

amount within the jurisdictional limits of the Court: exemplary damages, excluding interest, and as

allowed by Section 21.2585 of the Texas Labor Code. together with pre,-judgment interest at the

maximum rate allowed by law: post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiff may he entitled at law or in equity.

                                               Respectfully submitted,

                                               /s/ Conswella Edwards
                                               Edwards Law Office, PLLC
                                               1201 N. Watson Road, Suite 147
                                               Arlington, Texas 76006
                                               817-697-6788 (t)
                                               817-706-0071 (f)
                                               State Bar Number: 24027305


    PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT, DALLAS
                          HOUSING AUTHORITY

     TO: Defendant, Dallas Housing Authority, 3939 S. Hampton Road, Dallas, Texas

                 Pursuant to Rule 196 of the T.R.C.P., the following Request for
         Production is submitted to the Defendant to be answered and provided the
         requested documents within fifty-one (51) days, all as provided in said Rule. For
         each production produced please identify and segment each document in
         ordered identifying the documents as a separate and complete document by
         stapling or clipping the pages together.           If submitting the Responses
         electronically please identify each response with the numerically number for
         which the Response apply.

                                               Respectfully submitted,

                                               /s/ Conswella Edwards




Plaintiff’s Original Petition                                                                Page 8
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                  Page 12 of 26 PageID 17
:

                                               Conswella Edwards
                                               Edwards Law Office, PLLC
                                               1201 N. Watson Road, Suite 147
                                               Arlington, Texas 76006
                                               Dallas, Texas 75202
                                               469-684-7737 (Telephone)
                                               817-983-3060 (FAX)
                                               edwardslawoffice@gmail.com
                                               ATTORNEY FOR PLAINTIFF


                                 REQUEST FOR PRODUCTION

    1. For each and every expert witness that may testify at trial in this cause, please produce a copy
       of the following items in Defendant’s possession, custody or control:

                  (a)     The experts current and complete biography or curriculum vitae,
                          including all bibliographies of completed works which he/she has
                          authored or co-authored, or to which he/she has contributed,
                          whether or not such works have been generally published;

                  (b)     All "reports", including but not limited to, all drafts and revisions
                          or such reports (whether on hard copy or electronically stored).
                          The term "report" as used herein includes all documents
                          (memoranda, notes, correspondence, charts and graphics)
                          containing the experts factual observations, as well as all opinions
                          and all supporting data or material which the expert has reviewed
                          and/or relied upon in formulating his/her opinions and mental
                          impressions relevant to the subject matter of this lawsuit. In this
                          regards, the term "report" also encompasses all "learned treatises"
                          (works of scientific value in the field of the expert's area of
                          expertise) the expert has reviewed and/or relied upon in forming
                          his/her opinions relevant to the subject matter of this lawsuit;

                  (c)     All tests, photographs, movies and/or videotapes, films and/or
                          image-recording films of any nature, diagrams, sketches, graphs,
                          computer-assisted calculations and recreations and/or models
                          and mock-ups generated by or provided to the expert relevant to
                          his/her involvement in the instant case and/or relevant to the
                          testimony he/she may give at trial;

                  (d)     For any consulting expert whose work product has been reviewed
                          by an expert who may testify on your behalf at trial, please
                          similarly provide all the items requested above and below;




Plaintiff’s Original Petition                                                                     Page 9
     Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                  Page 13 of 26 PageID 18
:


                (e)       Documents concerning monies paid or to be paid to such experts
                        related to this cause of action;


                 (f)      Documents, including correspondence, relating to the date and/or
                          circumstances on which such expert was retained in this cause of
                          action.;

                 (g)      All documents, tests, or reports reviewed by such expert in
                          formulating his/her opinion(s) in this case.

2.      True and correct copies of any and all employment records for Lardweanor
        Jennings including any reprimands, disciplinary actions, suspensions etc.


3.      True and correct copies of any photographs, audio or video tapes taken either before
        or after the incident made the basis of this lawsuit or made in regard to the incident
        made the basis of this lawsuit.


4.      True and correct copies of any statements including any recorded or written statements
        or documents taken by or made by the Defendant or Defendants’ representatives
        including but not limited to Monica Tharp, Rachel Pollard, LaTonya Smith, Aretha
        Beckett, Kawanna Gray and David (last name unknown) and pertaining to Lardweanor
        Jennings.

5.      True and correct copies of any statements including any recorded or written statements
        or documents taken of or made by the Plaintiff, Lardweanor Jennings involving the
        termination of Plaintiff and/or the Harassment Complaints filed by Plaintiff against
        Sandra Davis and/or Rachel Pollard.

6.      A true and correct copy of Dallas Housing Authority’s Employment Agreement with
        Lardweanor Jennings.

7.      A true and correct copy of Dallas Housing Authority’s performance evaluation for the
        time of employment of Lardweanor Jennings and Rachel Pollard.

8.      A true and correct copy of any depositions taken in regards to the incident the subject
        of this suit.

9.      A true and correct copy of any witness statement in regards to the incident the subject
        of this suit.

10.     A true and correct copy of any documents pertaining to the termination of Rachel
        Pollard.




Plaintiff’s Original Petition                                                                    Page 10
    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                  Page 14 of 26 PageID 19
:

11.    Please produce any and all cellular telephone records which reflect the status of activity on the
       dates and times of the incidents made the basis of this lawsuit.

12.    A true and correct copy of Dallas Housing Authority’s policies and procedure manual
       for Lardweanor Jennings.

13.    A true and correct copy of Dallas Housing Authority’s the job description for
       Lardweanor Jennings.

14.    A true and correct copy of any documentation including reports, logs, receipts,
       etc. involved in the incident made the basis of this suit.

15.    A true and correct copy of Lardweanor Jennings’ timesheet from November 1,
       2017 to October 19, 2018.

16.    A true and correct copy of Lardweanor Jennings’ payroll checks from January 1,
       2017 to October 31, 2018.

17.    A true and correct copy of the name, address and telephone of individuals out on
       disability over 6 months between January 1, 2017 to January 1, 2019.

18.    A true and correct copy of any allegation of retaliation and/or disability
       discrimination between January 1, 2017 to January 1, 2019 presented to
       Defendant.

19.    A true and correct copy of any lawsuit filed against Defendant with the
       allegations of harassment, retaliation and/or disability discrimination between
       January 1, 2017 to present.

20.    A true and correct copy of any and all complaints against Rachel Pollard.

21.    A true and correct copy of Lardweanor Jennings’s Employment file.

22.    A true and correct copy of any and all communications between Aetna Insurance
       Company in regards to Group number 450447-01000201 and the termination of
       DHA’s contract with Aetna Insurance Company.

23.    A true and correct copy of any and all communications between Aetna Insurance
       Company and DHA in regards to Member Id W223279046 occurring between
       November 17, 2016 and December 31, 2018.




Plaintiff’s Original Petition                                                                   Page 11
                             Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                                                       Page 15 of 26 PageID 20


FORM NO. 353-3 CITATION             -                                                                                                                                     ESERVE
THE STATE OF TEXAS                                                                                                                                                    CITATION
To:    DALLAS HOUSING AUTHORITY
       BY SERVING ITS REGISTERED AGENT TROY BROUSSARD                                                                                                                DC-20-15725
       3939   NORTH HAMPTON ROAD
       DALLAS TX           75212

                                                                                                                                                                 LARDWEANOR JENNINGS
GREETINGS:                                                                                                                                                                    Vs.
You have been        You may employ an attorney. If you or your attorney d0 not ﬁle a written
                   sued.                                                                                                                                       DALLAS HOUSING AUTHORITY
Answer with the clerk who issued this Citation by 10 o'clock a.m. 0f the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be
taken against you.        Your answer should be addressed       t0 the clerk   of the 192nd District Court                                at    600                   ISSUED THIS
Commerce       Street, Ste. 101, Dallas,      Texas 75202.                                                                                                       20th day of October, 2020

Said Plaintiff being      LARDWEANOR JENNINGS
                                                                                                                                                                    FELICIA PITRE
Filed in said Court 19th        day of October, 2020 against                                                                                                      Clerk District Courts,
                                                                                                                                                                  Dallas County, Texas
DALLAS HOUSING AUTHORITY

For    Suit, said suit   being numbered DC-20-15725, the nature of which demand                 is   as follows:                                         By:   CARLENIA BOULIGNY, Deputy
Suit   0n   EMPLOYMENT etc. as shown 0n said petition REQUEST FOR DISCLOSURE AND
PRODUCTION,              a copy of which accompanies this citation. If this citation       is   not served,                    it   shall           be
returned unexecuted.                                                                                                                                             Attorney for Plaintiff
                                                                                                                                                                 CONSWELLA EDWARDS
WITNESS: FELICIA PITRE,                  Clerk of the District Courts 0f Dallas, County Texas.                                                                 LAW OFFICE OF CONSWELLA
Given under     my   hand and the Seal of said Court        at ofﬁce this 20th day of October, 2020.                                                                    EDWARDS
                                                                                                                                                                   1201 N WATSON RD
ATTEST: FELICIA PITRE,                  Clerk of the District Courts 0f Dallas, County, Texas              wo~n“"""m.,
                                                                                                                                                                         SUITE 147
                                                                                                                  agﬂﬂu".r*o,45.    -



                                                                                                                 .-
                                                                                                                      .




                                                                                                                           g        ,    =5:
                                                                                                                                                E                ARLINGTON TX        76006


                                        W42 WW7)                                                                                     a
                                                                                                                          r'
                                                                                                            .I                            _.,

                                                                                                                                         .-"~
                                                                                                                                                                       817-695-6788
                                                                                                                               I
                                                                                                                                          " xs
                                                                                                           q‘qfcnu...                “~s¢                      edwardslawoffice@gmail.com
                                                                                                                 l;
                                                                                                                          Nunnlww
                               By                                                  ,   Deputy
                                         CARLENIA BOULIGNY                                                                                                         DALLAS COUNTY
                                                                                                                                                                    SERVICE FEES
                                                                                                                                                                        NOT PAID

                                                                           EXHIBIT 3
                    Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20               Page 16 of 26 PageID 21


                                                    OFFICER'S RETURN
Case No. : DC-20-15725
Court No.192nd District Court
Style: LARDWEANOR JENNINGS
Vs.
DALLAS HOUSING AUTHORITY

Came to hand on the ________________day of __________________, 20_________, at __________o'clock _________.M. Executed
at ______________________________, within the County of __________________________ at ____________ o'clock _______ .M.
on the ________________day of_________________________________________, 20_______________, by delivering to the within
named ____________________________________________________________________________________________________
____________________________________________________________________________________________________________
Each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date
of delivery. The distance actually traveled by me in serving such process was _________miles and my fees are as follows: To certify
which witness my hand.
               For serving Citation $__________               _______________________________________________
               For mileage             $__________            of __________________County, ____________________
                For Notary             $__________             by ______________________________________Deputy
                                         (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said __________________________before me this _______day of _____________________,
20_______, to certify which witness my hand and seal of office.


                                                                  _____________________________________________________

                                                                  Notary Public ___________________County_______
                                                                                                                   FILED
                                                                                                    11/13/2020 9:51 AM
                                                                                                          FELICIA PITRE
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                    Page 17 of 26 PageID 22         DISTRICT CLERK
                                                                                                   DALLAS CO., TEXAS
                                                                                                   Terri Kilgore DEPUTY


                                    CAUSE NO. DC-20-15725

LARDWEANOR JENNINGS,                                   §       IN THE DISTRICT COURT
        Plaintiff,                                     §
                                                       §
V.                                                     §       K-192ND JUDICIAL DISTRICT
                                                       §
DALLAS HOUSING AUTHORITY,                              §
         Defendant.                                    §       DALLAS COUNTY, TEXAS

        DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant Dallas Housing Authority (“DHA”) and in response to

Plaintiff’s Original Petition, respectfully presents the following:

                                   I.      GENERAL DENIAL

       1.      Defendant DHA (“Defendant”) invokes the provisions of Rule 92 of the TEXAS

RULES OF CIVIL PROCEDURE, and does thereby exercise its legal right to require Plaintiff to prove

all of the allegations contained in her pleadings by a preponderance of the evidence, if she can so

prove them, which is denied, and, accordingly, Defendant denies each and every, all and singular,

the allegations contained in Plaintiff’s Original Petition, and demands strict proof thereof.

       2.      Furthermore, to the extent that Plaintiff’s medical specials (bills) exceed the amount

actually paid or incurred by or on Plaintiff’s behalf, Defendant asserts the statutory defense set

forth in §41.0105 of the TEXAS CIVIL PRACTICE & REMEDIES CODE. Thus, recovery of medical or

healthcare expenses is limited to the amount actually paid or incurred by or on behalf of Plaintiff.

                                   II.     SPECIAL DENIALS

       3.      Defendant specifically denies that Plaintiff is entitled to any damages whatsoever.

       4.      Defendant specifically denies that Plaintiff is entitled to injunctive relief.




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 1
                                          EXHIBIT 4
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                   Page 18 of 26 PageID 23



                              III.    AFFIRMATIVE DEFENSES

       5.      Defendant asserts as an affirmative defense, if same be necessary, the affirmative

defense of failure to mitigate.

       6.      Defendant asserts as an affirmative defense, if same be necessary, the affirmative

defense of offset.

       7.      Defendant asserts as an affirmative defense, if same be necessary, that any

complained of employment decisions were based upon legitimate and nondiscriminatory reasons,

and that Defendant did not discriminate against Plaintiff or retaliate against Plaintiff.

       8.      Defendant asserts as an affirmative defense, if same be necessary, the limitations

of liability provided by Section 21.2585 of the TEXAS LABOR CODE, and Defendant also seeks

recovery of attorneys’ fees and costs pursuant to Section 21.259 of the TEXAS LABOR CODE.

       9.      Defendant asserts as an affirmative defense, if same be necessary, that it exercised

reasonable care to prevent and/or correct promptly any harassing behavior in the workplace. Any

alleged discriminatory decisions are contrary to DHA’s established anti-discrimination policies

and its good-faith efforts to comply with anti-discrimination laws, including but not limited to the

AMERICANS WITH DISABILITIES ACT and Section 21.051, et seq. of the TEXAS LABOR CODE.

       10.     Defendant asserts as an affirmative defense, if same be necessary, that Plaintiff’s

compensatory damages (if any) are limited under TEXAS LABOR CODE §21.2585.

       11.     Defendant asserts as an affirmative defense, if same be necessary, that punitive

damages are not recoverable against a governmental entity, per TEXAS LABOR CODE §21.2585(2).

       12.     Defendant asserts as an affirmative defense, if same be necessary, that the acts

complained of by Plaintiff were not caused by any constitutionally defective official policy or

custom of the DHA.




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 2
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                 Page 19 of 26 PageID 24



       13.     Defendant asserts as an affirmative defense, if same be necessary, that all of the

acts complained of in Plaintiff’s Original Petition against DHA are specifically exempted from the

application of the waiver of immunity in the TEXAS TORT CLAIMS ACT, under which Plaintiff must

base her claims, and DHA is immune from liability and/or suit.

       14.     Defendant asserts as an affirmative defense, if same be necessary, that Plaintiff has

failed to state a claim upon which relief can be granted.

       15.     Defendant asserts as an affirmative defense, if same be necessary, that Plaintiff’s

allegations merely allege a negligence cause of action (if any) and, as such, fail to state a

Constitutional claim because long-established precedent establishes as a matter of law that

negligence cannot form the basis of a Constitutional claim.

       16.     Defendant asserts as an affirmative defense, if same be necessary, that they did not

violate clearly established law of which a reasonable person would have known.

       17.     Defendant asserts as an affirmative defense, if same be necessary, that no

deprivation of Plaintiff’s rights occurred.

       18.     Defendant asserts as an affirmative defense, if same be necessary, that no act or

omission on its part proximately caused any of Plaintiff’s alleged injuries or damages.

       19.     Defendant asserts as an affirmative defense, if same be necessary, that any

complained of employment decisions were based upon reasonable factors other than race, age,

national origin, age, sex or disability, were made in good faith and without malice, were essential

and necessary to the operation of DHA’s business, and were at all times solely motivated and

required by legitimate, non-discriminatory considerations.




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 3
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                       Page 20 of 26 PageID 25



        20.     Defendant asserts as an affirmative defense, if same be necessary, that Plaintiff’s

claims are barred because any actions Defendant took with regard to Plaintiff would have been

taken regardless of Plaintiff’s race, age, national origin, age, sex, or disability.

        21.     Defendant asserts as an affirmative defense, if same be necessary, that DHA relied

upon the Plaintiff's physician's evaluation of Plaintiff indicating that Plaintiff could not perform

one or more essential functions of her job.

        22.     Defendant asserts as an affirmative defense, if same be necessary, that Plaintiff was

not a qualified individual with a disability, as she could not perform the essential functions of her

position.

                                   IV.     RULE 193.7 NOTICE

        23.     Pursuant to Rule 193.7 of the TEXAS RULES           OF   CIVIL PROCEDURE, Defendant

hereby gives notice to the Plaintiff that Defendant intends to use all documents exchanged and

produced between the parties (including, but not limited to, correspondence, pleadings, records

and discovery responses) during the trial of this matter.

                                                   V.

        24.     Defendant expressly reserves its right to subsequently amend this answer to assert

any counterclaims or causes of action it may have against Plaintiff and/or any additional parties

and to aver any affirmative defenses available.

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Dallas Housing Authority prays

that Plaintiff take nothing by reason of this suit, and for such other and further relief, both general

and special, to which Defendant DHA may be justly entitled at law or equity.




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 4
 Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20               Page 21 of 26 PageID 26



                                          Respectfully submitted,

                                          WALKER BRIGHT P.C.
                                          100 North Central Expressway, Suite 800
                                          Richardson, Texas 75080
                                          Telephone:    (972) 744-0192
                                          Telecopier: (972) 744-0067
                                          Email:        efiledallas@wblpc.com

                                          By:    /s/ Gerald Bright
                                                 GERALD BRIGHT
                                                 State Bar No. 02991720
                                                 DAVID L. CRAFT
                                                 State Bar No. 00790522
                                                 COURTNEY MYERS
                                                 State Bar No. 24102261

                                          Attorneys for Defendant
                                          Dallas Housing Authority




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 5
  Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                  Page 22 of 26 PageID 27



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Defendant Dallas Housing

Authority’s Original Answer has been forwarded via the method listed below, to counsel or parties

of record as listed below on this the 13th day of November, 2020.



 Conswella Edwards, Esq.                      Via Texas Efile Eservice
 EDWARDS LAW OFFICE, PLLC
 1201 N. Watson Road, Suite 147
 Arlington, TX 76006
 Attorney for Plaintiff



                                            /s/ Gerald Bright
                                            Gerald Bright/David Craft/Courtney Myers




DEFENDANT DALLAS HOUSING AUTHORITY’S ORIGINAL ANSWER - Page 6
     Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                Page 23 of 26 PageID 28
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Efile Dallas on behalf of Gerald Bright
Bar No. 2991720
efiledallas@wblpc.com
Envelope ID: 48068091
Status as of 11/16/2020 11:12 AM CST

Case Contacts

Name                BarNumber Email                            TimestampSubmitted      Status

Conswella Edwards   24027305        edwardslawoffice@gmail.com 11/13/2020 9:51:04 AM   SENT



Associated Case Party: DALLAS HOUSING AUTHORITY

Name            BarNumber   Email                   TimestampSubmitted    Status

Gerald Bright               efiledallas@wblpc.com 11/13/2020 9:51:04 AM SENT
Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                                  Page 24 of 26 PageID 29




                                            192'“ District Court
                                     George L Allen, Sr. Courts Building
                                           600 Commerce Street
                                         Dallas, Texas 75202-4627
                                         Telephone 214-653-7709

 CONSWELLA EDWARDS
 LAW OFFICE OF CONSWELLA EDWARDS
 1201 N WATSON RD
 SUITE 147
 ARLINGTON TX 76006


                                                                                          11/17/2020


 RE: DC-20-15725
 LARDWEANOR JENNINGS
 VS.
 DALLAS HOUSING AUTHORITY

 Dear Counsel of Record:

 PLEASE SEE A'I'I'ACHMENTS             NOTE THE FOLLOWING:

 ORDER(S) SIGNED 11/17/2020 IS NOW AVAILABLE FOR VIEWING ONLINE.




  CC:    GERALD BRIGHT
         WALKER BRIGHT PC
         100 NORTH CENTRAL EXPRESSWAY SUITE 800
         RICHARDSON TX 75080
         CONSWELLA EDWARDS
         LAW OFFICE OF CONSWELLA EDWARDS
         1201 N WATSON RD
         SUITE 147
         ARLINGTON TX 76006




        gITLEME/vrs MUST BE REPORrEp To THE COURT!” WRITING
 PLBISE CONTACT THE COURT CLERKA T214-653-7748 TO SET 0R CANCEL A HEARING 0N THE COURT’S M0770” DOCKET
                      Review your case information at:     htt   :   courts.dallascount    .or

              Review court documents on-line at: htt   :   www.dallascount .or‘     ublic access.html




                                            EXHIBIT 5
Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                                           Page 25 of 26 PageID 30




                                                    192'“ District Court
                                             George L Allen, Sr. Courts Building
                                                   600 Commerce Street
                                                 Dallas, Texas 75202-4627
                                                 Telephone 214-653-7709

 GERALD BRIGHT
 WALKER BRIGHT PC
 100 NORTH CENTRAL EXPRESSWAY SUITE 800
 RICHARDSON TX 75080


                                                                                                11/17/2020


 RE: DC-20-15725
 LARDWEANOR JENNINGS
 VS.
 DALLAS HOUSING AUTHORITY

 Dear Counsel of Record:

 PLEASE SEE A'I'I'ACHMENTS                     NOTE THE FOLLOWING:

 ORDER(S) SIGNED 11/17/2020 IS NOW AVAILABLE FOR VIEWING ONLINE.




  CC:      GERALD BRIGHT
           WALKER BRIGHT Pc
           100 NORTH CENTRAL EXPRESSWAY su1TE 800
           RICHARDSON TX 75080
           CONSWELLA EDWARDS
           LAw OFFICE OF CONSWEu_A EDWARDS
           1201 N WATSON RD
           SUITE 147
           ARLINGTON TX 76006




        SETTLEMENTS MUST BE REPORTED T0 THE COURTIN WRITING
 I!LEH§E'CIDAITH71'1716'CZ)L?7'tJLU?AA7'2114-ti52ln77218    717.5!7'CMPIZAIVZJEIIA IiEMIVIVVZFCMV TTIE'CI7L0?71$IU!77117AIIDI7CJKE7'
                                Review your case information at: http://courts.dallascounty.org/

                  Review court documents on-line at: http://www.da11ascounty.org/public access.html




                                                      EXHIBIT 6
Case 3:20-cv-03462-M Document 1-2 Filed 11/20/20                                    Page 26 of 26 PageID 31




                                              George L Allen, Sr. Courts Building
                                                   600 Commerce Street
                                                 Dallas, Texas 75202—4627

 Chambers of Judge Craig Smith

                                                     PRE-TRIAL ORDER
 DC-20-1 5725

 LARDWEANOR JENNINGS
 vs.
 DALLAS HOUSING AUTHORITY

 This case is set on the Court's two week docket for Non-Jury Trial on 11/08/2021 @ 9:00 A.M.

 This date was chosen because       it   seems realistic based on the information on   le.   You should consider this
 to be a final setting and be prepared to go to trial.

 Discovery is to be commenced, accomplished and completed pursuant to Texas Rule of Civil Procedure 190
 et seq.

 No continuances of the trial setting or the discovery deadline will be granted except upon good cause shown
 following a hearing on a Motion of Continuance.

 Trial announcements must be made in accordance with Rule 3.02 Dallas Civil Court Rules: Requests to
 Continue a Trial Date;

 a. Unless othen/vise permitted by Court policy, no request to pass, postpone or reset any trial shall be granted unless
 counsel for all parties consent, or unless all parties not joining in such request or their counsel have been notied and
 have had opportunity to object; provided, however, that failure to make an announcement under Local Rule 3.02 shall
 constitute that party’s consent to dismiss for want of prosecution any case set for trial the following week.
 b. after a case has been on le for one year, it shall not be reset for a party except upon written motion for continuance
 and granted by the Court.
 c. Except as provided by statute, no party is entitled of right to a “pass" of any trial setting.

 No dispositive motions will be heard within 30 days of the trial date. Any Daubert/Robinson Challenges
 must be set and heard no later than 30 days before trial.

 The Court directs the parties to the 192'” District Court’s website located at www.dallascounty.org
                                           -                                     -                       -
 (in the red header) select County Govt. then select County & District Courts then select Civil District
 then select 192'“ District Court for the following:
                             Advisory regarding Protective Order
                             Advisory regarding E-Discovery

 Plaintiff/Plaintiff’s counsel shall serve a copy of this Order on any currently named defendant(s) answering
 after this date.

 Signed November 17, 2020


 &z~ 7            g'H/f/
 CRAIG SMITH, DISTRICT JUDGE




                                                    EXHIBIT 7
